NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JAN 20 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50138

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00606-MWF-17

 v.
                                                 MEMORANDUM*
GERARDO GALVEZ-MACHADO, AKA
Gerardo Galvez, AKA Gerardo Machado,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                      Argued and Submitted January 6, 2016
                              Pasadena, California

Before: GOODWIN, M. SMITH, and WATFORD, Circuit Judges.

      1. The government introduced sufficient evidence from which a reasonable

jury could infer that Gerardo Galvez-Machado was aware of a high probability that

he was in possession of contraband and that he deliberately avoided learning the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 4
truth. Strangers offered Galvez-Machado $200 to unload unidentified cargo off a

boat; he and other individuals rode in a van for hours to reach a deserted beach at

midnight; and a cooperating witness—Jose Gonzalez-Chavez—testified that there

were audible conversations in the van about the logistics of unloading marijuana.

A jury could reasonably conclude that failure to inquire or investigate under these

circumstances constitutes deliberate ignorance. See United States v. Heredia, 483

F.3d 913, 920–21, 923 (9th Cir. 2007) (en banc). The district court therefore did

not abuse its discretion by giving an instruction under United States v. Jewell, 532

F.2d 697 (9th Cir. 1976) (en banc).

      2. The district court did not violate Galvez-Machado’s Confrontation Clause

or due process rights by limiting defense counsel’s cross-examination of Gonzalez-

Chavez or by redacting parts of his plea agreement. There was only one

potentially relevant provision of the plea agreement that the jury did not receive.

But Galvez-Machado did not challenge the redaction of that provision before it was

sent to the jury, and neither his lawyer nor any of the other defense lawyers

attempted to cross-examine Gonzalez-Chavez about that provision. The district

court limited defense counsel’s ability to explore some of the technical Guidelines

calculations set forth in the plea agreement, but those limitations did not unduly

constrict Galvez-Machado’s ability to explore Gonzalez-Chavez’s motivation to
                                                                           Page 3 of 4
lie. The jury heard that Gonzalez-Chavez faced a ten-year mandatory minimum

sentence and that the government would recommend a sentence below the

mandatory minimum if he provided substantial assistance. The jury learned

sufficient information about the terms of the plea agreement to assess the

credibility and biases of Gonzalez-Chavez. See United States v. Larson, 495 F.3d

1094, 1103–06 (9th Cir. 2007) (en banc).

      3. The district court did not plainly err in approving introduction of the

redacted plea agreement as an adequate means of correcting Gonzalez-Chavez’s

false testimony. When it became apparent during cross-examination that

Gonzalez-Chavez would continue to deny the terms of his plea agreement, all

parties agreed that his false statements needed to be corrected and that the “gist” of

the plea agreement’s terms needed to be accurately conveyed to the jury. The

parties further agreed that, given Gonzalez-Chavez’s recalcitrance on the stand, the

best means of conveying the plea agreement’s terms was to provide the jury with a

copy of the plea agreement itself. The government attempted to submit the entire

unredacted plea agreement to the jury, but the court ordered, at defense counsel’s

request, that a redacted version of the plea agreement be entered into evidence

instead. Galvez-Machado never requested that further action be taken, and the

redacted version of the plea agreement, together with the limited information
                                                                          Page 4 of 4
elicited from Gonzalez-Chavez on the stand, conveyed to the jury the nature of the

benefits Gonzalez-Chavez would likely receive in exchange for his testimony. The

district court therefore did not commit clear or obvious error in concluding that any

potential Napue v. Illinois, 360 U.S. 264 (1959), violation had been adequately

addressed. See United States v. Houston, 648 F.3d 806, 813–15 (9th Cir. 2011).

      AFFIRMED.